Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims have overcome the previous grounds of rejection under 102 and 103 and as such these rejections have been withdrawn by the examiner. Applicant’s amendments to the claims have also overcome the previous double patenting rejection over US8466122 (Heyes) in view of Yingyongnarongkul and Manoharan which was in the previous office action because while Heyes teaches compounds which are encompassed by the instant formula (I) except that Z of formula (I) exceeds the instantly claimed C9-10 length. Specifically, with respect to the specifically claimed compounds of claim 13 which is the new independent claim, the alkyl chains all have a C9-C10 length which is much shorter than those of Heyes and the double bonds are in different positions in the instantly claimed compounds from those in Heyes. Thus, while Yingyongnarongkul teaches that chains of C9/C10 lead to better transfection efficiency/efficacy than longer chains and this would provide motivation for one of ordinary skill in the art to form the C9/10 chains instantly claimed to replace the longer chains of Heyes the claimed compounds still have the double bonds in different positions from those disclosed in Heyes and while Manoharan teaches trialkyl cationic lipids of applicant’s formula I, these compounds do not have the claimed formulae of claim 13 and do not have their sites of unsaturation at the same positions as are instantly claimed and as such it would not have been obvious to make the necessary changes to the compounds of Heyes in order to form the explicitly disclosed compounds of claim 13 when taken in view of Yingyongnarongkul and Manoharan without the improper use of hindsight because one of ordinary skill in the art would not have motivation to switch the positions of the unsaturation in Heyes to the claimed sites of unsaturation as there is no specific motivation or teaching to arrive at the specific compounds of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 13-15, 19, 23, 31-32, 34, 37, 40-44 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616